PER CURIAM.
Appellant, who was only eligible for a non-state prison sentence, was simultaneously sentenced to county jail terms for various felony and misdemeanor offenses. He argues that his cumulative sentences exceed the one-year limitation set forth in section 922.051, Florida Statutes (1995). We conclude that appellant’s cumulative county jail sentences exceed the one-year limitation established by section 922.051. The sentences are therefore vacated and this case is remanded for resentencing in accordance with the statute. See Singleton v. State, 554 So.2d 1162 (Fla.1990); Bachman v. State, 21 Fla. L. Weekly D653 — So.2d- [1996 WL 108426] (Fla. 1st DCA Mar. 13, 1996).
BOOTH, JOANOS and BENTON, JJ., concur.